DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitation “above 5-15 stitches per inch” is unclear as to the
specific range being claimed. Is this greater than 5 stitches per inch or greater than 15 stitches
per inch? Note similar indefinite language in claim 20. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-38 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (US 2012/0233882 to Huffa et al. )in view of Little (US 2012/0255201).
	Regarding claim 16 and 38, in the embodiment of figures 9-11 Huffa teaches the upper (120) for a shoe (100), wherein the shoe (100) includes the upper (120) and a sole (110) connected to a lower edge of the upper, the upper including a first knitted area (160) having a first stitch density, wherein a portion of the first knitted area is located at the lower edge of the upper and includes a first meltable material (139, thermoplastic polymer) having a first melting temperature which is  heated after the knitting process ([0113], line 11-14).  The recitations “via injection molding”  and “melted prior to or during connection…upper” are process limitations within a product claim. These limitations do not provide any specific product structure and as such cannot serve to distinguish the claims over the prior art. Nonetheless, the prior art of Little teaches a shoe (1100) including an upper (1102) and a sole (1103) connected to a lower edge (1101) of the upper via injection molding ([0128]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole portion of Huffa as attached via injection molding since such is a well-known method for attaching soles to uppers and in order impregnate at least some of the knitted upper with resin as noted by Little at paragraph [0128], line 11- paragraph [0129], line 15. Inherently the first meltable material would limit the flow of molding material through the melted area of the upper.  Re claim 17, note a second knitted area (165) having a second stitch density. Re claim 18, the first stitch density (untextured 160) is higher than the second stitch density (mesh knit 165). Regarding claim 3, Huffa does not teaches the specific stitch density 5-15 or 10-12 stitches per square inch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different stitch densities including 5-15 or 10-12 in order to optimize bulk or mass of the knit structure.  Re claim 21, the lower edge of the upper has the first stitch density. Re claim 22, first meltable material defines a continuous surface having no holes. Re claim 23, the first meltable material inherently reduces a size of openings in a knitted material of the first knitted area. Regarding claim 24, the first meltable material inherently closes off openings in a knitted material of the first knitted area. Re claim 25, the lower edge of the upper comprises a polyester material (last sentence of [0051]). Re claim 26, the polyester material is compatible with an injection molding material of the sole. Re claim 27, the first meltable material is not set forth as being acrylic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different meltable materials including acrylic  since it has been held to selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice and in order to provide an optimized adhesion of the fibers.  Re claim 28,  the first meltable material (polyester) has a melting temperature of between 250–265°C which is above 160 degrees Celsius. Re claim 29, the melted area of the upper is adjacent to the lower edge of the upper and thereby adjacent to a sole line when the sole is knitted with a higher stitch density. Re claim 30, the entire upper is knitted. Re claim 31, knitted areas on the upper comprise knitted areas with different stitch densities to ensure specific stretch properties of the upper, e.g. 160, 161, 162, 163, 164, 165, etc. Re claim 32, wherein the sole is formed by injection molding a molding material directly to the lower edge of the upper as disclosed by Little. Re claim 33, . (New) The upper according to claim 16, wherein the upper comprises lacing holes for receiving a shoe lace and wherein the lacing holes (158) are surrounded by a knitting having a high stitch density (162) than mesh portions. Re claim 34, the upper comprises lacing holes (158) for receiving at least one shoe lace and wherein the upper comprises lacing enforcement knitting areas having a high stitch density (including additional inlaid tensile strand 152) connecting the lacing holes (158) and the lower edge to be connected to the shoe sole. Re claim 35, the lacing enforcement knitting areas are shaped as lines connecting at least one eyelet and the lower edge of the upper as seen in figure 11.  Re claim 36, the lacing enforcement knitting areas are shaped as areas between at least one eyelet and the lower edge of the upper as seen in figure 11.  Re claim 37, the upper comprises multiple layers (single stitch layer and plaited layer) of material and wherein one of the layers is knitted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw